192 A.2d 529 (1963)
Howard I. LIPSEY, Appellant,
v.
Rochelle F. HARRIET, Appellee.
No. 3242.
District of Columbia Court of Appeals.
Argued May 27, 1963.
Decided June 27, 1963.
Melvin Hirshman, Washington, D. C., for appellant.
Carl P. Fogel, Washington, D. C., for appellee.
Before HOOD, Chief Judge, and QUINN and MYERS, Associate Judges.
PER CURIAM.
This was a suit by a former husband for breach of a property settlement agreement between the parties. He appeals from a judgment in his favor alleging error in the computation of the award. He contends that there was insufficient evidence to support a finding for his former wife on her counterclaim.
The sole question is whether checks received by the parties from the wife's father during the marriage constituted gifts or loans, and, if the latter, whether repayment had taken place.
The trial court, as the trier of facts, determines the credibility of witnesses and the weight to be accorded their testimony. When an issue of fact is presented, the court's findings will not be disturbed unless clearly erroneous. In this case the husband would have us substitute our own view of the facts in dispute for the finding of the trial court. This we cannot do.
We have reviewed the record and hold that it discloses sufficient evidence to substantiate the finding and judgment.
Affirmed.